DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive. Applicant states Phuyal and Dwarakanath fails to teach/suggest “receiving control signaling that configures the UE with a retransmission request time duration for requesting packet retransmissions relative to when a packet in a sequence of packets is determined to be unsuccessfully received” because Phuyal does not teaches or suggest at least the “receiving” and “transmitting” operations of independent claim 1. The examiner respectfully disagrees with applicant. The examiner thanks the applicant for acknowledging that UE created PDCP report when packets are not unsuccessfully received.  The examiner views a network node instructing the UE the need prepare status report and send it (paragraph 35) as network node transmitting control signaling information.  PDCP reporting criteria are the instructions to prepare status report and send it. In paragraph 33, Phuyal disclose the network node send instructions to another node for communication.  Since, instructions from network node are sent, then the device is receiving the instructions (control information).  Furthermore, paragraph 30 states the UE is a receiver in downlink communication (data/DRB or signaling/SRB)  and UE is a transmitter in the uplink communication.  

[0030] Additionally, while some of the techniques described herein may involve a LWA scenario as an example, the techniques described herein may be applied to more general multi-Radio Access Technology (RAT) architectural extensions (e.g. LTE-5G RAT, LTE-WiGig (Wireless Gigabyte Alliance), or aggregation between any two RATs used for offloading traffic from a primary RAT to a secondary RAT using, for example, the protocol convergence layer of the primary RAT (which may involve both Uplink and/or Downlink), as well as split-bearer and/or dual-connectivity configuration in uplink and/or downlink using same RAT. Additionally, while examples discussed herein may based on downlink communications (e.g., with a UE as a receiver and an eNB/AP as a transmitter), the techniques described herein may also be applied to uplink communication (e.g., where the UE is a transmitter of PDCP packets and the network node (e.g., eNB/AP) is a receiver of the PDCP packets and a transmitter of PDCP status reports. Furthermore, the techniques described herein may be applicable to both data radio bearer (DRB) and signaling radio bearer (SRB) communications.
[0033] In some embodiments, eNB 120 may begin communicating with UE 110 using a particular radio bearer. eNB 120 may send instructions to another device (e.g., another eNB, WLAN AP 130, etc.) to use the same radio bearer to help UE 110 communicate with the wireless telecommunications network to which eNB 120 corresponds. In some embodiments, eNB 120 may operate as a MeNB and the other device (e.g., the other eNB, WLAN AP 130, etc.) may operate as a Secondary node (e.g., an SeNB) that is subject to eNB 120 with respect to communicating with UE 110.
[0035] Process 200 may include determining whether PDCP status reporting criteria is satisfied (block 230). In some embodiments, UE 110 may determine that the PDCP status reporting criteria is satisfied based on a timer, or by calculating a percentage of PDCP packets that were received, a percentage of PDCP packets that were not received, a ratio of PDCP packets that were received versus PDCP packets that were not received, by comparing against a predefined threshold, etc. In other embodiments, the network may instruct UE 110 as needed to prepare a status report and send it. In other embodiment, the criteria may be predefined, which may be periodic (e.g., after a certain time interval), based on the amount of PDCP data that is received, or combination of above criteria. In some embodiments, the UE 110 may create the status report in response to one or more other conditions, such as part of a re-establishment operation (e.g., when a PDCP re-establishment request is requested), a PDCP data recovery procedure, and/or as part of one or more other types of operations or procedures.

Thus, UE in Phuyal teaches a receiving and transmitting operations of claim 1. For at least the reasons stated above, the examiner maintains 35 USC 103 rejection of claims 1, 20, 29,  and 30 as well as their dependents. 

With regard to claim 2, Applicant states Phuyal fails to teach or suggest the UE transmitting the first retransmission request "based at least in part on the first retransmission trigger that corresponds to a first elapsed amount or first elapsed percentage of the retransmission request time duration." The examiner respectfully disagrees with the applicant.  In figure 2, Phuyal teaches the PDCP status report causes the network to send a copy (retransmission) of missing packets (paragraph 41-42).  Thus, PDCP status report is a retransmission request message.  Furthermore, Phuyal explicitly teaches PDCP status reporting criteria can a percentage of PDCP packets of lost packets.  
[0035] Process 200 may include determining whether PDCP status reporting criteria is satisfied (block 230). In some embodiments, UE 110 may determine that the PDCP status reporting criteria is satisfied based on a timer, or by calculating a percentage of PDCP packets that were received, a percentage of PDCP packets that were not received, a ratio of PDCP packets that were received versus PDCP packets that were not received, by comparing against a predefined threshold, etc. In other embodiments, the network may instruct UE 110 as needed to prepare a status report and send it. In other embodiment, the criteria may be predefined, which may be periodic (e.g., after a certain time interval), based on the amount of PDCP data that is received, or combination of above criteria. In some embodiments, the UE 110 may create the status report in response to one or more other conditions, such as part of a re-establishment operation (e.g., when a PDCP re-establishment request is requested), a PDCP data recovery procedure, and/or as part of one or more other types of operations or procedures.
 [0038] Process 200 may include determining an appropriate format for reporting the PDCP status (block 250). For example, UE 110 may determine which, of a plurality of predefined formats would be best suited for communicating a PDCP status report to the wireless telecommunications network (e.g., to eNB 120, WLAN AP 130, etc.). In some embodiments, UE 110 may consider one or more factors in making this determination, such as whether a percentage of PDCP packets that have been lost is above a preselected packet loss threshold (e.g., 5%, 10%, etc.), whether a total number of lost PDCP packets exceeds a preselected threshold, whether both the percentage of lost packets and the total number of lost packets exceed preselected thresholds, whether neither the percentage of lost packets nor the total number of lost packets exceed their respective thresholds, etc.

[0041] Process 200 may include communicating the PDCP status report to the PDCP transmitting device (block 270). The PDCP transmitting device may include one of the network devices used to communicate the PDCP information to UE 110 (e.g., eNB 120, WLAN AP 130, etc.). In some embodiments, UE 110 may send the PDCP status report to only one of the network devices (e.g., an eNB operating as an MeNB) that has been communicating with UE 110. In some embodiments, UE 110 may send the PDCP status report to both, several, or all of the network devices with whom UE 110 has communicated via the radio bearer.
[0042] Process 200 may include receiving the missing PDCP packets (block 280). For instance, one of the network device (e.g., eNB 120) with whom UE 110 has been communicating may send UE 110 a copy of PDCP that were lost in the previous communication with UE 110.


For at least the reasons stated above, the examiner maintains 35 USC 103 rejection of claim 2. 


Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant amend claim 9 to states the first retransmission request is transmitted prior to expiration of the retransmission request prohibition time duration, wherein the retransmission request prohibition time duration is different from the retransmission request time duration.
However, the claim 1 already states  transmitting, prior to expiration of the retransmission request time duration, a first retransmission request to request retransmission.  With regard to claim 9, the examiner is unsure if first retransmission request is transmitted: 
1) prior to expiration of retransmission request time duration and prior to retransmission prohibition time duration
2) prior to expiration of retransmission request time duration or  prior to retransmission prohibition time duration.
Should the examiner view retransmission request prohibition time duration as being part of retransmission request time duration or a separate duration?   The examiner is unclear how two different duration are used to transmit the first retransmission request.  

Examiner note: for compact prosecution, the examiner views prohibition time duration as a value less than request time duration.   See claim 9 rejection. 






Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Phuyal et al. (US 2018/0241509) in view of Dewarkanath (US 2016/0315736).

With regard to claims 1, 20, 29, and 30, Phuyal teaches: A method (see figure 2)/ A non-transitory computer-readable medium (paragraphs 58-59)/ An apparatus (see figure 8) for wireless communications, comprising: 
a processor, memory coupled with the processor (paragraphs 59-60); and 
instructions stored in the memory and executable by the processor to cause the apparatus to (paragraph 60: The processors may be coupled with and/or may include memory/storage, such as storage medium 803, and may be configured to execute instructions stored in the memory/storage to enable various applications and/or operating systems to run on the system ): 
receive control signaling that configures the apparatus with a retransmission request time duration for requesting packet retransmission relative to when a packet in a sequence of packets is determined to be unsuccessfully received (paragraphs 35-36: 
In other embodiments, the network may instruct UE 110 as needed to prepare a status report and send it. In other embodiment, the criteria may be predefined, which may be periodic (e.g., after a certain time interval), based on the amount of PDCP data that is received, or combination of above criteria.); 
monitor for one or more transmissions comprising at least a subset of packets in the sequence of packets (paragraphs 32-34, see steps 210 and 220 in figure 2: 
Each unit (e.g., packet) of the PDCP information may include a SN, and UE 110 may deduce which packets should have been received (but were not) based on the SN of the packets that were received.  ); and 
transmit a first retransmission request to request retransmission of at least one packet in the sequence of packets based at least in part on a first retransmission trigger being satisfied (paragraphs 40-41, see steps 260 and 270 in figure 2:
For example, UE 110 may generate the PDCP status report that includes various types of information that may be arranged in one or more ways. Examples of such information may include a PDU type, a FMS, a second missing SN, etc. ). 


    PNG
    media_image1.png
    698
    553
    media_image1.png
    Greyscale

Although Phuyal teaches transmitting PDCP status to request retransmission of missing PDCP packets (see figure 2), the system of Phuyal fails to explicitly discloses transmit, prior to expiration of the retransmission request time duration, a first retransmission request. 

Similar to the system of Phuyal, Dwarkanath teaches a mobile device transmits status PDU messages which indicates the missing PDUs (See figure 6).  However, Dwarkanath explicitly teaches the status message for requesting retransmission prior expiration of a timer  (see steps 610-614 in figure 6: paragraphs 51-53).  

    PNG
    media_image2.png
    516
    687
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have mobile device transmit, prior to expiration of the retransmission request time duration, a first retransmission request as taught by Dwarkanath in the system of Phuyal in order to improve network utilization (Dwarkanath: paragraph 13).  

With regard to claims 2 and 21, Phuyal teaches: wherein transmitting the first retransmission request comprises: transmitting the first retransmission request based at least in part on the first retransmission trigger that corresponds to a first elapsed amount or first elapsed percentage of the retransmission request time duration, or a first remaining amount or first remaining percentage of the retransmission request time duration (paragraphs 35 and 38:  [0035] Process 200 may include determining whether PDCP status reporting criteria is satisfied (block 230). In some embodiments, UE 110 may determine that the PDCP status reporting criteria is satisfied based on a timer, or by calculating a percentage of PDCP packets that were received, a percentage of PDCP packets that were not received, a ratio of PDCP packets that were received versus PDCP packets that were not received, by comparing against a predefined threshold, etc.  ).  
With regard to claims 3 and 22, Phuyal teaches: further comprising: transmitting, prior to expiration of the retransmission request time duration and after the first retransmission request, a second retransmission request based at least in part on a second retransmission trigger being satisfied (paragraph 41: In some embodiments, UE 110 may send the PDCP status report to both, several, or all of the network devices with whom UE 110 has communicated via the radio bearer. ).   
With regard to claims 4 and 23, Phuyal teaches: wherein transmitting the second retransmission request comprises: transmitting the second retransmission request based at least in part on the second retransmission trigger that corresponds to a second elapsed amount or second elapsed percentage of the retransmission request time duration, or a second remaining amount or  second remaining percentage of the retransmission request time duration, wherein the second remaining amount or the second remaining percentage is less than a first remaining amount or a first remaining percentage corresponding to the first retransmission trigger (paragraphs 38-39,status report format and criteria (threshold percentage) is associated with each network. 

[0038] Process 200 may include determining an appropriate format for reporting the PDCP status (block 250). For example, UE 110 may determine which, of a plurality of predefined formats would be best suited for communicating a PDCP status report to the wireless telecommunications network (e.g., to eNB 120, WLAN AP 130, etc.). In some embodiments, UE 110 may consider one or more factors in making this determination, such as whether a percentage of PDCP packets that have been lost is above a preselected packet loss threshold (e.g., 5%, 10%, etc.), whether a total number of lost PDCP packets exceeds a preselected threshold, whether both the percentage of lost packets and the total number of lost packets exceed preselected thresholds, whether neither the percentage of lost packets nor the total number of lost packets exceed their respective thresholds, etc.
[0039] In some embodiments, UE 110 may consider (e.g., weigh) such factors in light of one or more other considerations. For example, UE 110 may evaluate which network device (e.g., eNB 120, WLAN AP 130, etc.) appears to be responsible for a majority of the lost PDCP packets. In another example, UE 110 may disregard which network device appears responsible for a majority of the PDCP packet losses. ).  
With regard to claims 5 and 24, Phuyal teaches: further comprising: establishing a first connection with a first base station via a first radio access technology and establishing a second connection with a second base station via a second radio access technology, wherein a first transmission of the one or more transmissions is received from the first base station and a second transmission of the one or more transmissions is received from the second base station (see paragraphs 22-23, and  32).  
With regard to claims 6 and 25, Phuyal teaches: further comprising: transmitting the first retransmission request to the first base station based at least in part on the first transmission including the at least one packet  (paragraph 41: The PDCP transmitting device may include one of the network devices used to communicate the PDCP information to UE 110 (e.g., eNB 120, WLAN AP 130, etc.). In some embodiments, UE 110 may send the PDCP status report to only one of the network devices (e.g., an eNB operating as an MeNB) that has been communicating with UE 110. )
With regard to claims 7 and 26, Phuyal teaches: further comprising: transmitting the first retransmission request to the second base station based at least in part on the second transmission including the at least one packet (paragraph 41: In some embodiments, UE 110 may send the PDCP status report to both, several, or all of the network devices with whom UE 110 has communicated via the radio bearer.)
With regard to claims 8 and 27, Phuyal teaches: further comprising: transmitting the first retransmission request to the first base station based at least in part on the first transmission including the at least one packet; and transmitting a second retransmission request to the second base station based at least in part on the second transmission from the second base station comprising a second packet of the at least one packet.  (paragraph 41: In some embodiments, UE 110 may send the PDCP status report to both, several, or all of the network devices with whom UE 110 has communicated via the radio bearer. ).

With regard to claim 9: Although the system of Phuyal discloses the network node sending time information for  PDCP status reports (Phuyal: paragraph 35), Phuyal does not state the timer is a prohibition time duration.  Thus, Phuyal fails to disclose receiving the control signaling that configures the UE with a retransmission request prohibition time duration, wherein the first retransmission request is transmitted prior to expiration of the retransmission request prohibition time duration, wherein the retransmission request prohibition time duration is different from the retransmission request time duration.
Similar to the system of Phuyal, Dwarkanath teaches a mobile device transmits status PDU messages which indicates the missing PDUs (See figure 6).  However, Dwarkanath explicitly discloses the status message for requesting retransmission prior expiration of a timer and the timer is a prohibit timer (see steps 610-614 in figure 6: paragraphs 51-53).  Furthermore, Dwarkanath also teaches the prohibit timer duration is less than the DL HARQ cycle (Paragraph 50) and HARQ cycle is scheduling retransmissions.  

[0049] The method described herein provides an optimal way of handling a status prohibit timer, wherein the main aim is to avoid transmission of too many status PDUs to the network, which causes the network to retransmit too many DL PDUs. The triggers, either TRIGGER1, or TRIGGER2, or both, are fed into the status prohibit timer handling logic that regulates the number of Status PDUs transmitted to the network based.
[0050] FIG. 5 is timing diagram illustrating a method for determining a least possible turn-around time for a network to start PDU retransmissions, according to an embodiment of the present disclosure. A round trip time is estimated for the network to respond to the UE with retransmissions of missing PDUs. Assuming that it takes 2 HARQ transmissions, initially a first transmission and then a second retransmission for the first transmission, for the status PDU to be successfully decoded at the network and a UL HARQ Cycle duration (T.sub.HARQ.sup.UL) of 16 ms (for 2 ms TTI) and a DL HARQ cycle (T.sub.HARQ.sup.DL) for scheduling the retransmissions, the retransmission of missing PDUs cannot expected from the network before ˜50 ms. Hence T.sub.TAT-AP is chosen as 50 ms. If the network configured status prohibit timer duration is less than 50 ms, then the UE could end up sending excess number of status PDUs, i.e., the PDUs turn out to be redundant.

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have UE receiving the control signaling that configures the UE with a retransmission request prohibition time duration, wherein the first retransmission request is transmitted prior to expiration of the retransmission request prohibition time duration wherein the retransmission request prohibition time duration is different from the retransmission request time duration (Harq cycle )  as taught by Dwarkanath in the system of Phuyal in order to improve network utilization (Dwarkanath: paragraph 13).  

With regard to claim 10, Dwarkanath also teaches: wherein receiving the control signaling that  configures the UE with the retransmission request time duration comprises: receiving the control signaling that configures the UE with the retransmission request prohibition time duration that prohibits transmission of a next retransmission request relative to when a prior retransmission request is transmitted (paragraph 49: [0049] The method described herein provides an optimal way of handling a status prohibit timer, wherein the main aim is to avoid transmission of too many status PDUs to the network, which causes the network to retransmit too many DL PDUs. The triggers, either TRIGGER1, or TRIGGER2, or both, are fed into the status prohibit timer handling logic that regulates the number of Status PDUs transmitted to the network based.).  


With regard to claim 11, Phuyal teaches: wherein receiving the control signaling that configures the UE with the retransmission request time duration comprises: receiving first control signaling from a first base station that configures the UE with a first retransmission request time duration; and receiving second control signaling from a second base station that configures the UE with a second retransmission request time duration different from the first retransmission request time duration (paragraphs 38-39,status report format and criteria (threshold percentage/period of time) is associated with each network.) 
With regard to claim 12, Dewarkanath also teaches: wherein transmitting the first retransmission request comprises: transmitting the first retransmission request based at least in part on the first retransmission trigger that is an amount of remaining available memory of a buffer satisfying a first memory threshold (see paragraphs 56-59: buffer occupancy and see figure 7).  

With regard to claim 13, Dewarkanath also teaches: further comprising: switching from a first feedback mode to a second feedback mode based at least in part on the first retransmission trigger that is a remaining time of the retransmission request time duration satisfying a first remaining time threshold, or is an amount of remaining available memory of a buffer satisfying a first memory threshold  (see figure 6: paragraphs 51-54: trigger 1or trigger 2) .  

With regard to claim 14, Dewarkanath also teaches: further comprising: switching back to the first feedback mode based at least in part on the amount of remaining available memory of the buffer not satisfying the first memory threshold (paragraphs 56-60).  
With regard to claim 15, Dewarkanath also teaches: wherein the second feedback mode configures the UE to transmit a retransmission request at a higher rate than in the first feedback mode (paragraphs 51-58).  
With regard to claim 16, Dewarkanath also teaches: further comprising: transmitting, prior to expiration of the retransmission request time duration and after the first retransmission request, a second retransmission request based at least in part on a second retransmission trigger being satisfied, wherein the second retransmission trigger is triggered based at least in part on an amount of remaining available memory of a buffer satisfying a second memory threshold that is less than a first memory threshold associated the first retransmission trigger (paragraphs 51-60:

    PNG
    media_image3.png
    500
    584
    media_image3.png
    Greyscale
).  
With regard to claim 17, Dewarkanath also teaches: further comprising: switching back to the second feedback mode from a third feedback mode based at least in part on the amount of remaining available memory of the buffer not satisfying the second memory threshold (paragraphs 56-60).  


With regard to claim 18, Phuyal teaches: wherein the first retransmission request comprises a status protocol data unit that indicates the at least one packet (Paragraphs 39-42).  
With regard to claim 19, Phuyal teaches: wherein the first retransmission request indicates a radio link control sequence number of a packet of the at least one packet (paragraphs 39-42).  


With regard to claim 28: Although the system of Phuyal discloses the network node sending time information for  PDCP status reports (Phuyal: paragraph 35), Phuyal does not state the timer is a prohibition time duration.  Thus, Phuyal fails to disclose receiving the control signaling that configures the UE with a retransmission request prohibition time duration, wherein the first retransmission request is transmitted prior to expiration of the retransmission request prohibition time duration.
Similar to the system of Phuyal, Dwarkanath teaches a mobile device transmits status PDU messages which indicates the missing PDUs (See figure 6).  However, Dwarkanath explicitly discloses the status message for requesting retransmission prior expiration of a timer and the timer is a prohibit timer (see steps 610-614 in figure 6: paragraphs 51-53).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have UE receiving the control signaling that configures the UE with a retransmission request prohibition time duration, wherein the first retransmission request is transmitted prior to expiration of the retransmission request prohibition time duration as taught by Dwarkanath in the system of Phuyal in order to improve network utilization (Dwarkanath: paragraph 13).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al. (US 2018/0332501: see figure 6)
Mondal et al. (US 2022/0085939: see figure 3)


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



10/03/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419